DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/21 has been entered.
Accordingly, claims 1-3, 6-14, and 20-25 are pending in this application. Claims 1-2 and 7, 11-12, 23-25 are currently amended. Claims 4-5, and 15-19 are canceled.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 10/12/21 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, and wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration” recited in claims 1, 7, and 12, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-14, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over DeBold (US 20180121859 A1) in view of Gonen et al (US 20080147741 A1, hereinafter Gonen). 

Regarding claim 1, De Bold discloses a system for facilitating online interactions between at least one consumer user and at least one supplier user (Fig. 1, [0012]: FIG. 1 is a system diagram for a system for providing on-demand expert advice to a consumer through a real-time question and answer platform; [0043]: as shown in Figures 3-16, the computer server 115 may include software which provides a web-based administration platform; [0057]: the interaction between the consumer and the expert in screens 2005 and 2006), the system comprising: 
- at least one server (Fig. 1, [0038]:  computer server 115) comprising: 
- a supplier database (Fig. 23, skills and knowledge database 2308b), said supplier database containing a plurality of supplier user profiles ([0050]: As shown in a pro user detail page 1000 as shown in Figure 10, detailed information, such as personal data, payment history, ratings, total answers, questions answered, historical profile edits and accepted channels, about an expert may be displayed) for a plurality of supplier users ([0039]: There may be a large number of consumers and a large number experts using the system 100 at the same time), each of said plurality of supplier users being a subject matter expert with at least one expertise and each of said supplier user profiles detailing at least one specific expertise of a specific supplier user (Fig. 2; [0042]: matching the information request with an available expert having the at least one skill required to knowledgeably respond to the information request in step 215), 
and said supplier database further containing a plurality of expertise keywords, wherein a subject matter of each of said expertise keywords relates to said at least one specific expertise; ([0039]: … the software … functions to identify the skills required for an expert to knowledgeably answer the information request, through for example, keyword recognition, and then match the information request with an available expert using information identified through a query to an expert database; [0056]: As shown in Figure 19, an expert may apply via a series of screens 1900 to channels and campaigns of varying categories as shown in screens 1901, 1902, 1903 and 1905 run by clients such as companies [the categories of channels and campaigns correspond to expertise keywords]); 
- a plurality of communications modules ([0058]: The consumer and the expert may use various communication channels to interact with each other; [0032]: Figure 21 shows types of communication channels according to an embodiment of the invention), each of said plurality of communications modules being for facilitating direct online communications ([0059]: As shown in Figure 22, a consumer 2200 may input data for his or her information request directly; [0063]: If the expert is online 2310a, the query event may be assigned to the expert) between said at least one consumer user and one of said plurality of supplier users ([0053]: As shown in Figure 16, the channel dashboard may display a screen 1600 showing a full history of interactions between experts and requestors or consumers for that particular channel) and
 - at least one processor ([0038]: Computing devices 110 and 120 may comprise a processor ) for: 
- receiving a query from said at least one consumer user (Fig. 23; [0062]: A query event 2302 may be initiated by the consumer requestor who may input data on through their device or interface 2303a); 
- determining, based on said query, query keywords for expertise relating to said query ([0039]: identify the skills required for an expert to knowledgeably answer the information request, through for example, keyword recognition); 
- searching said database for at least one supplier user ([0073]: search for a real-would responder) whose at least one specific expertise relates to said query keywords ([0039]: match the information request with an available expert using information identified through a query to an expert database accessible to the computer server 115); 
- retrieving supplier user profiles based on said query for said at least one supplier user profile whose at least one specific expertise relates to said query keywords (Fig. 22, [0059]: Upon matching, relevant information about the product or service may be retrieved); 
- presenting supplier user profiles retrieved based on said query (Fig. 20, [0057]: The consumer may either be delivered an exact match with one expert as in screen 2003 or a series of matches of experts as in screen 2004), said supplier user profiles retrieved being presented to said at least one consumer user ([0057]: Details such as channel, requestor and expert details may be viewed by the consumer); 
- receiving input from said at least one consumer user selecting one of said supplier user profiles presented ([0039]: notify the available expert of the pending information request; [0059]: the consumer may initiate the process to engage an expert when desired in real-time [user selecting a supplier]), said input indicating a selected supplier user (Fig. 18, [0055]: Experts may view pending information requests in screen 1801… and view open questions 1809); 
-  receiving a second input from said selected supplier user, said second input indicating an acceptance by said selected supplier user of their selection by said at least one consumer user ([0063]: If the expert is online 2310a, the query event may be assigned to the expert. The expert may accept the query (see Figure 20)), 
- based on said second input indicating said acceptance by said selected supplier user, activating at least one of said plurality of communications modules to send and receive data from said selected supplier user and sending data received from said selected supplier user directly to ([0063]: The expert may accept the query (see Figure 20), initiate a one-on-one chat 2312 with the consumer or requestor, and chat 2312 with the consumer or requestor through response window 2313 rendered by the presentation layer 2311; As shown in Figure 21, communication channels may include voice input 2101, short message service (SMS) 2102, a messaging service 2103, a third party mobile application 2104 or a third-party website 2105); 
However, DeBold does not explicitly teach “a consumer database containing consumer user profiles; presenting one of said consumer user profiles to said selected supplier user, said one of said consumer user profiles representing said at least one consumer user; deactivating said at least one of said plurality of communications modules when said interaction is terminated, wherein said at least one processor is further for simultaneously and automatically presenting multiple supplier user profiles to said at least one consumer user, wherein at least one specific expertise of a first one of said multiple supplier user profiles differs from at least one specific expertise of a second one of said multiple supplier user profiles, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, and wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration”.
On the other hand, in the same field of endeavor, Gonen teaches
(Fig. 2, step 220; [0009]: The system of the present invention also creates accounts for customers and experts in the electronic database… Access to those accounts may be restricted to authorized persons such as the expert and the customer. In one embodiment of the present invention, the authorized expert is a medical expert, and the customer specific information includes medical records);
- presenting one of said consumer user profiles to said selected supplier user, said one of said consumer user profiles representing said at least one consumer user (Fig. 2A, step 246; [0019]: IVR allows callers to interact with a database via a touch-tone phone. An IVR system can be used to enter information into a database and later retrieve the information from the database for disclosure to an expert);
and - deactivating said at least one of said plurality of communications modules when said interaction is terminated (Fig. 1; [0045]: The system may subsequently end the call (174) by issuing a hang-up tag (176) after expiration of the allowable call session time. Consequently, the provider and requestor are disconnected), 
wherein said at least one processor is further for simultaneously and automatically presenting multiple supplier user profiles to said at least one consumer user, wherein at least one specific expertise of a first one of said multiple supplier user profiles differs from at least one specific expertise of a second one of said multiple supplier user profiles (Fig. 1, step 136; [0034]: The requester makes a corresponding selection. For example, the requester may say or press "1" to connect immediately to a provider (134) or say or press "2" to receive a list of provider profiles (136). Moreover, the system may employ a more detailed menu system wherein the requestor may narrow the number of providers with whom the system may connect the requestor. As described below, the menu may include one or more selectable criteria or categories of providers [the criteria corresponds to how specific expertise of a first one of said multiple supplier user profiles differs from at least one specific expertise of a second one]),
wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications ([0045]: The provider accepts or rejects the call using a touch-tone phone or voice activated commands. If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call) [The timed phone session corresponds to a timed real-time communication channel]) and said untimed communications channel enables non-real-time communications ([0043]: Alternatively, providers can exchange emails, text messages or on-line chats with requesters [email, text messages, on-line chats correspond to untimed, non-real-time communications]), 
wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor ([0045]: The system logs the connection details between the provider and requestor to an associated database. Information such as… call length, call origination number and the type of communication network may all be automatically monitored by the system… The system may subsequently end the call (174) by issuing a hang-up tag (176) after expiration of the allowable call session time), and 
wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration ([0046]: In another, more preferable embodiment… the provider may receive $30.00 for each requester connection, regardless of the duration of the connection; [0058]: In one embodiment, the patient may choose to have a medical question answered by the physician via email. Here, the system tracks the emailing process and bills the patient for the medical advice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of DeBold with the teachings of Gonen to include “a consumer database containing consumer user profiles; presenting one of said consumer user profiles to said selected supplier user, said one of said consumer user profiles representing said at least one consumer user; deactivating said at least one of said plurality of communications modules when said interaction is terminated, wherein said at least one processor is further for simultaneously and automatically presenting multiple supplier user profiles to said at least one consumer user, wherein at least one specific expertise of a first one of said multiple supplier user profiles differs from at least one specific expertise of a second one of said multiple supplier user profiles, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, and wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration”.
The reason to combine would be to provide expert advice through a variety of flexible communication channels, as recognized by Gonen ([0002] of Gonen: New channels of communication are ever increasing beyond the traditional PSTN. These channels increase the flexibility and the type of communication between communicating parties. Most importantly, the development of such new technology presents new service and business opportunities for entities capable of providing expert advice or otherwise endeavoring to communicate with others in ways previously impossible).

Regarding claim 2, the combined teachings of DeBold and Gonen disclose the system according to claim 1. 
Gonen further teaches wherein said timed communications channel comprises at least one of:  
- audio communications (See Gonen, [0045]: The provider accepts or rejects the call using a touch-tone phone or voice activated commands. If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call) [The timed phone session corresponds to a timed communication channel]); 
- video conferencing; 
- video communications; 
- allowing said consumer user to view a screen of said selected supplier user; and
- a network based video seminar, and wherein said untimed communications channel comprises text communications (See Gonen, [0043]: Alternatively, providers can exchange emails, text messages or on-line chats with requesters; ([0046]: In another, more preferable embodiment… the provider may receive $30.00 for each requester connection, regardless of the duration of the connection). 


Regarding claim 6, the combined teachings of DeBold and Gonen disclose the system according to claim 1. 
(See DeBold, [0038]: Computing devices 110 and 120 may comprise a processor) is further for timing how long said interaction between said at least one consumer user and said selected supplier user occurs (Fig. 1, [0049]: The dashboard may further include customizable performance metrics such as chat duration).

Regarding claim 7, De Bold discloses a system for online interactions between users (Fig. 1, [0012]: a system for providing on-demand expert advice to a consumer through a real-time question and answer platform; [0043]: as shown in Figures 3-16, the computer server 115 may include software which provides a web-based administration platform; ([0057]: the interaction between the consumer and the expert in screens 2005 and 2006), the system comprising: 
- a server (Fig. 1, [038]: computer server 115); 
- a database containing profiles (Fig. 1, Fig. 23, skills and knowledge database 2308b); 
- a processor (Fig. 1, [0038]:  Computing devices 110 and 120 may comprise a processor); 
wherein - said system receives a query from a consumer user (Fig. 1, Fig. 23, [0062]: A query event 2302 may be initiated by the consumer requestor who may input data on through their device or interface 2303a); 
- based on said query, said processor searches said database for at least one supplier profile relating to said query ([0073]: search for a real-would responder; [0039]: match the information request with an available expert using information identified through a query to an expert database accessible to the computer server 115), said at least one supplier profile representing a supplier user and said supplier user being a subject matter expert with at least one expertise related to said query (Fig. 2; [0042]: matching the information request with an available expert having the at least one skill required to knowledgeably respond to the information request in step 215); 
- said supplier user provides an acceptance of said query from said consumer user ([0063]: If the expert is online 2310a, the query event may be assigned to the expert. The expert may accept the query (see Figure 20); 
However, DeBold does not explicitly teach “a consumer user profile representing said consumer user is presented to a supplier user represented by said at least one supplier profile; and said system activates at least one communications module based on said acceptance of said query such that said consumer user and said supplier user are in online communication with each other to discuss said query, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration, and wherein said system simultaneously and automatically presents a plurality of profiles to said consumer user”.
On the other hand, in the same field of endeavor, Gonen teaches
a consumer user profile representing said consumer user is presented to a supplier user represented by said at least one supplier profile (Fig. 2A, step 246; [0019]: IVR allows callers to interact with a database via a touch-tone phone. An IVR system can be used to enter information into a database and later retrieve the information from the database for disclosure to an expert);
([0043]: If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call). Thereafter, the system facilitates the connection between the requester and the provider (170) across any of the previously described communication networks),
wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications ([0045]: The provider accepts or rejects the call using a touch-tone phone or voice activated commands. If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call) [The timed phone session corresponds to a timed, real-time communication channel]) and said untimed communications channel enables non-real-time communications ([0043]: Alternatively, providers can exchange emails, text messages or on-line chats with requesters [email, text messages, on-line chats correspond to untimed, non-real-time communications]), 
wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor ([0045]: The system logs the connection details between the provider and requestor to an associated database. Information such as… call length, call origination number and the type of communication network may all be automatically monitored by the system… The system may subsequently end the call (174) by issuing a hang-up tag (176) after expiration of the allowable call session time), 
([0046]: In another, more preferable embodiment… the provider may receive $30.00 for each requester connection, regardless of the duration of the connection; [0058]: In one embodiment, the patient may choose to have a medical question answered by the physician via email. Here, the system tracks the emailing process and bills the patient for the medical advice), and  
wherein said system simultaneously and automatically presents a plurality of profiles to said consumer user (Fig. 1, step 136; [0034]: The requester makes a corresponding selection. For example, the requester may say or press "1" to connect immediately to a provider (134) or say or press "2" to receive a list of provider profiles (136)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of DeBold with the teachings of Gonen to include “a consumer user profile representing said consumer user is presented to a supplier user represented by said at least one supplier profile; and said system activates at least one communications module based on said acceptance of said query such that said consumer user and said supplier user are in online communication with each other to discuss said query, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, wherein, when said interaction occurs over said untimed communications channel, said interaction is 
The reason to combine would be to provide expert advice through a variety of flexible communication channels, as recognized by Gonen ([0002] of Gonen: New channels of communication are ever increasing beyond the traditional PSTN. These channels increase the flexibility and the type of communication between communicating parties. Most importantly, the development of such new technology presents new service and business opportunities for entities capable of providing expert advice or otherwise endeavoring to communicate with others in ways previously impossible).

Regarding claim 8, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
DeBold further teaches wherein said plurality of profiles is related to an interaction history of said consumer user (See DeBold, [0053]: As shown in Figure 16, the channel dashboard may display a screen 1600 showing a full history of interactions between experts and requestors or consumers for that particular channel; [0055]: Based on this information, the requestor may be connected to the closest expert).

Regarding claim 9, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
DeBold further teaches wherein said system activates said at least one communications module to send and receive data from said supplier user and sends data received from said supplier user to said consumer user (See DeBold, [0055]: When the expert opens the platform through the mobile software application or the web browser, an open session may be created between the client and a server. The server 1810 may be informed that the expert is available; [0058]: As shown in Figure 21, communication channels may include voice input 2101, short message service (SMS) 2102, a messaging service 2103, a third party mobile application 2104 or a third-party website 2105).

Regarding claim 10, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
DeBold further teaches further comprising a calculation module (See DeBold, Figure 24, Pricing Cost Per Engagement 2420) for use with said duration of said interaction (Fig. 1, [0049]: The dashboard may further include customizable performance metrics such as chat duration).

Regarding claim 11, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
Gonen further teaches wherein said timed communications channel comprises at least one of: 
- audio communications (See Gonen, [0045]: The provider accepts or rejects the call using a touch-tone phone or voice activated commands. If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call) [The timed phone session corresponds to a timed communication channel]); 
- video conferencing; 
- video communications: 
- allowing said consumer user to view a screen of said supplier user; 
(See Gonen, [0043]: Alternatively, providers can exchange emails, text messages or on-line chats with requesters; ([0046]: In another, more preferable embodiment… the provider may receive $30.00 for each requester connection, regardless of the duration of the connection).

Regarding claim 12, De Bold discloses a method for facilitating online interactions between users ([Abstract]: computer-implemented method for providing on-demand advice; [0043]: as shown in Figures 3-16, the computer server 115 may include software which provides a web-based administration platform; [0007]: between the consumer and the available expert), the method comprising: 
a) simultaneously and automatically presenting a plurality of supplier user profiles to a consumer user (Fig. 1, Fig. 15, [0053]: The channel dashboard may display a reporting summary, which may include topline metrics such as volume of questions, response times and number of experts available to answer questions. As shown in Figure 15, the channel dashboard may display a screen 1500 showing a list of active experts for that channel), 
each of said supplier user profiles representing a specific supplier user, wherein said supplier user is a subject matter expert with at least one expertise and each of said supplier user profiles detailing said at least one specific expertise ([0050]: As shown in a pro user detail page 1000 as shown in Figure 10, detailed information, such as personal data, payment history, ratings, total answers, questions answered, historical profile edits and accepted channels [expertise], about an expert may be displayed; Fig. 2, step 215); 
b) receiving an indication of a selected supplier user ([0008]: receive information requests from the consumer computing device), 
(Fig. 23, [0057]: The consumer may either be delivered an exact match with one expert as in screen 2003 or a series of matches of experts as in screen 2004); 
c) receiving a request from said consumer user for interaction with said selected supplier user ([0039]: notify the available expert of the pending information request; [0055]: Experts may view pending information requests in screen 1801); 
 (e) receiving an acceptance of said request from said selected supplier user ([0063]: If the expert is online 2310a, the query event may be assigned to the expert. The expert may accept the query (see Figure 20)); 
However, DeBold does not explicitly teach “(d) presenting a consumer user profile representing said consumer user to said selected supplier user; and (f) based on said acceptance, activating at least one communications module to allow said consumer user to communicate and interact with said selected supplier user, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, and wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration.”
On the other hand, in the same field of endeavor, Gonen teaches
(d) presenting a consumer user profile representing said consumer user to said selected supplier user (Fig. 9; [0049]: In step 915, in response to user input by the manipulation of a user interface, a user representation such as 350, 355, 360, 370, and 375 is placed within a zone…. The result of the placement of a selected user representation within a selected zone is that user profile server 170 presents user profile data to recommendation server 175);
and (f) based on said acceptance, activating at least one communications module to allow said consumer user to communicate and interact with said selected supplier user ([0043]: If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call). Thereafter, the system facilitates the connection between the requester and the provider (170) across any of the previously described communication networks), 
wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications ([0045]: The provider accepts or rejects the call using a touch-tone phone or voice activated commands. If the provider accepts the call, a message may be delivered to the provider indicating the duration of the call (e.g. a three-minute, five-minute or unlimited call) [The timed phone session corresponds to a timed, real-time communication channel]) and said untimed communications channel enables non-real-time communications ([0043]: Alternatively, providers can exchange emails, text messages or on-line chats with requesters [email, text messages, on-line chats correspond to untimed, non-real-time communications]), 
wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor ([0045]: The system logs the connection details between the provider and requestor to an associated database. Information such as… call length, call origination number and the type of communication network may all be automatically monitored by the system… The system may subsequently end the call (174) by issuing a hang-up tag (176) after expiration of the allowable call session time), and 
wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration ([0046]: In another, more preferable embodiment… the provider may receive $30.00 for each requester connection, regardless of the duration of the connection; [0058]: In one embodiment, the patient may choose to have a medical question answered by the physician via email. Here, the system tracks the emailing process and bills the patient for the medical advice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of DeBold with the teachings of Gonen to include “(d) presenting a consumer user profile representing said consumer user to said selected supplier user; and (f) based on said acceptance, activating at least one communications module to allow said consumer user to communicate and interact with said selected supplier user, wherein said at least one communications module comprises a timed communications channel and an untimed communications channel, wherein said timed communications channel enables real-time or near-real-time communications and said untimed communications channel enables non-real-time communications, wherein, when said interaction occurs over said timed communications channel, a duration of said interaction is determined by said processor, and wherein, when said interaction occurs over said untimed communications channel, said interaction is processed without regard to duration”.
The reason to combine would be to provide expert advice through a variety of flexible communication channels, as recognized by Gonen ([0002] of Gonen: New channels of communication are ever increasing beyond the traditional PSTN. These channels increase the flexibility and the type of communication between communicating parties. Most importantly, the development of such new technology presents new service and business opportunities for entities capable of providing expert advice or otherwise endeavoring to communicate with others in ways previously impossible).

Regarding claim 13, the combined teachings of DeBold and Gonen disclose the method according to claim 12. 
DeBold further teaches wherein a first one of said plurality of supplier user profiles has a specific expertise that is different from an expertise of a second one of said plurality of supplier user profiles (See DeBold, [0055]: The server 1810 may be informed that the expert is available and may be provided with information such as location, time zone, latency and quality of data connection. Based on this information, the requestor may be connected to the closest expert for purposes of optimal speed, relevancy of expertise, and language).

Regarding claim 14, the combined teachings of DeBold and Gonen disclose the method according to claim 12. 
DeBold further teaches wherein said plurality of supplier user profiles is based on an interaction history of said consumer user (See DeBold, Fig. 1, [0053]: As shown in Figure 16, the channel dashboard may display a screen 1600 showing a full history of interactions between experts and requestors or consumers for that particular channel; [0055]: Based on this information, the requestor may be connected to the closest expert).

Regarding claim 20, the combined teachings of DeBold and Gonen disclose the system according to claim 1. 
(See DeBold, [0057]: Following the interaction between the consumer and the expert in screens 2005 and 2006, the engagement may be completed. The consumer and the expert may rate the quality of the interaction as shown in screen 2007 and may choose to receive a copy of the interaction in its entirety as shown in screen 2008 [The expert also rates the interaction]).

Regarding claim 21, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
DeBold further teaches wherein said supplier user rates said consumer user or said interaction with said at least one consumer user (See DeBold, [0057]: Following the interaction between the consumer and the expert in screens 2005 and 2006, the engagement may be completed. The consumer and the expert may rate the quality of the interaction as shown in screen 2007 and may choose to receive a copy of the interaction in its entirety as shown in screen 2008 [The expert also rates the interaction]).

Regarding claim 22, the combined teachings of DeBold and Gonen disclose the method according to claim 12. 
DeBold further teaches wherein said supplier user rates said consumer user following said interaction with said consumer user (See DeBold, [0057]: Following the interaction between the consumer and the expert in screens 2005 and 2006, the engagement may be completed. The consumer and the expert may rate the quality of the interaction as shown in screen 2007 and may choose to receive a copy of the interaction in its entirety as shown in screen 2008 [The expert also rates the interaction]).

Regarding claim 23, the combined teachings of DeBold and Gonen disclose the system according to claim 1. 
DeBold further teaches wherein said timed communications channel and said untimed communications channel are simultaneously activatable (See DeBold, [0058]: The consumer and the expert may use various communication channels to interact with each other. As shown in Figure 21, communication channels may include voice input 2101, short message service (SMS) 2102, a messaging service 2103, a third party mobile application 2104 or a third-party website 2105 [Voice input 2101 corresponds to timed communications. Short message service (SMS) 2102, and messaging service 2103 correspond to untimed communications]).

Regarding claim 24, the combined teachings of DeBold and Gonen disclose the system according to claim 7. 
DeBold further teaches wherein said timed communications channel and said untimed communications channel are simultaneously activatable (short message service (SMS) 2102, a messaging service 2103 [0058]: The consumer and the expert may use various communication channels to interact with each other. As shown in Figure 21, communication channels may include voice input 2101, short message service (SMS) 2102, a messaging service 2103, a third party mobile application 2104 or a third-party website 2105 [Voice input 2101 corresponds to timed communications. Short message service (SMS) 2102, and messaging service 2103 correspond to untimed communications]).

Regarding claim 25, the combined teachings of DeBold and Gonen disclose the method according to claim 12. 
DeBold further teaches wherein said timed communications channel and said untimed communications channel are simultaneously activatable (See DeBold, [0058]: The consumer and the expert may use various communication channels to interact with each other. As shown in Figure 21, communication channels may include voice input 2101, short message service (SMS) 2102, a messaging service 2103, a third party mobile application 2104 or a third-party website 2105 [Voice input 2101 corresponds to timed communications. Short message service (SMS) 2102, and messaging service 2103 correspond to untimed communications]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Bold (US 20180121859 A1) in view of Gonen et al (US 20080147741 A1, hereinafter Gonen) and in further view of Ho et al. (Document Number CN 102782690 A), hereinafter Ho. 

Regarding claim 3, the combined teachings of DeBold and Gonen disclose the system according to claim 1 (Fig. 1, [0012]: a system for providing on-demand expert advice to a consumer through a real-time question and answer platform; [0043]: as shown in Figures 3-16, the computer server 115 may include software which provides a web-based administration platform).
The combined teachings of DeBold and Gonen do not explicitly disclose wherein said system further comprises a backup module for backing up said database.
	However, Ho teaches wherein said system further comprises a backup module for backing up said database ([0049]: the first document repository 16 and document repository 20 has a memory for storing the clinical document and a processor coupled to a memory. the first document repository 16 and document repository 20 also has a backup system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of De Bold and Djulio to incorporate the teachings of Ho to include a system wherein the system further comprises a backup module for backing up the database. Doing so would allow for disaster recovery ([0049]: the first document repository 16 and document repository 20 also has a backup system for disaster recovery purposes).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                                                                                                                                                                                                                           

/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168